Citation Nr: 1624237	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  11-14 933A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for degenerative spondylosis, L3-L4 and L4-L5, status post discectomy, L3-L4.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel


INTRODUCTION

The Veteran served in the United States Navy from November 1961 to March 1966 and February 1967 to February 1989. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran had a March 2014 video hearing before the undersigned Veteran Law Judge. In June 2014, this claim was remanded for an additional VA examination. In January 2015, the RO again denied an increased rating in a Supplemental Statement of the Case. 

In light of the above development, there has been compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1. Since February 19, 2009, the Veteran has had forward flexion in his thoracolumbar spine of 90 degrees and a combined range of motion of 215 degrees. 

2. Since July 29, 2014, the Veteran has had forward flexion in his thoracolumbar spine of 70 degrees and a combined range of motion of 180 degrees. 


CONCLUSION OF LAW

The criteria for the assignment of a disability rating in excess of 10 percent for the service-connected lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.655, 4.1, 4.3, 4.7, 4.71, 4.71a, Diagnostic Code 5243 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes. 

Lumbar Spine Disability

Since March 2009, The Veteran's lumbar spine disability has been assigned a 10 percent rating under DC 5243, which is part of the General Rating Formula for Disease and Injuries of the Spine. 38 C.F.R. § 4.71a.  

Under this formula, a 10 rating is assigned for forward flexion of the thoracolumbar spine between 60 and 85 degrees or a combined range of motion greater than 120 degrees but not greater than 235 degrees; a 20 rating is assigned for forward flexion of the thoracolumbar spine between 30 and 60 degrees; a 30 rating is assigned for forward flexion of the thoracolumbar spine between 15 and 30 degrees; a 40 rating is assigned for forward flexion of the thoracolumbar spine to 15 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and 100 percent for unfavorable ankylosis of the entire spine. 

Residuals of lumbar strain with degenerative changes may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS). See 38 C.F.R. § 4.71a, DC 5243, Formula for Rating IVDS (2015). Under the Formula for Rating IVDS, a 20 percent disability rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. A 40 percent disability rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. A maximum 60 percent disability rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  For the purposes of evaluations under the Formula for Rating IVDS, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

In this case, an increase from the 10 percent rating is not warranted. At his February 2009 VA examination, the Veteran had forward flexion in his thoracolumbar spine of 90 degrees and a combined range of motion of 215 degrees. At his July 2014 examination, the Veteran had forward flexion in his thoracolumbar spine of 70 degrees and a combined range of motion of 180 degrees. 

The Veteran reported muscle spasms at his most recent VA examination but they did not result in abnormal gait or spinal contour. The Veteran also had normal muscle strength.  These flare-ups have been considered in the assignment of a 10 percent rating.  For instance, repetitive-use testing did not result in additional loss of motion.  Bed rest, prescribed by a physician, has not been documented. Finally, the Veteran also has reported moderate intermittent pain in his right and left lower extremities. These reports of radicular pain have also been considered in the assignment of a 10 percent rating. The evidence does not warrant the assignment of a separate compensable rating for radiculopathy.  While there were subjective reports of bilateral lower extremity pain, on physical examination, there was a normal sensory examination and no objective findings of radiculopathy.  

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate. There are no additional findings of frequent hospitalization or marked interference with employment. Moreover, the rating criteria adequately addresses the Veteran's symptoms in his lumbar spine. The Veteran's symptoms are primarily associated with inability to reach certain ranges of motion. 


II. The Duties to Notify and Assist

When VA received a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Here, the Veteran was provided with the relevant notice and information in a February 2008 letter. 

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim. Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file. The Veteran was also provided with two VA examinations which, contained a description of the history of the disability at issue; documented and considered the relevant medical facts and principles; and recorded the relevant findings for his lumbar spine disability.  


ORDER

A rating higher than 10 percent for degenerative spondylosis, L3-L4 and L4-L5, status post discectomy, L3-L4 is denied.  



____________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


